Exhibit 10.8(h)

 

DESCRIPTION OF 2015 SALARIES FOR

2014 NAMED EXECUTIVE OFFICERS

 

Annualized salary rates effective January 1, 2015 for the current executive
officers of the Company who are expected to be named in the executive
compensation disclosures of the Company’s 2015 proxy statement in relation to
fiscal year 2014 (“2014 Named Executive Officers”) are:

 

Officer Name  2015 Cash Salary D. Bryan Jordan  $825,000  William C. (B.J.)
Losch III   425,000  Michael E. Kisber   600,000  David T. Popwell   450,000 
Charles T. Tuggle, Jr.   475,000 

 

Salary rates generally continue in effect until they are changed.

 